Exhibit 10.6

ASSIGNMENT OF OPERATING RIGHTS INTEREST

 

OUTER CONTINENTAL SHELF    §             §       KNOW ALL MEN BY THESE PRESENTS:
OFFSHORE LOUISIANA    §             §         

THAT, for good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the undersigned, Olympic Energy Partners, LLC, a Delaware
limited liability company, whose address is 1001 McKinney Street, Suite 1900,
Houston, Texas, 77002 (the “Assignor”), the present owner and holder of a
certain Operating Rights Interest (as defined below) in and to the hereinafter
identified oil and gas lease, does hereby GRANT, BARGAIN, SELL, ASSIGN and
CONVEY unto Contango Operators, Inc., a Delaware corporation, whose address is
3700 Buffalo Speedway, Suite 960, Houston, Texas, 77098 (the “Assignee”),
subject to the terms and conditions hereinafter set forth, an undivided 2.15367%
Operating Rights Interest in and to the following identified oil and gas lease
limited to the depths described (the “Lease”), including, without limitation,
any and all wells, caissons, platforms, pipelines, facilities, equipment and
related assets appurtenant to such Lease together with all oil, gas and/or
condensate produced therefrom (collectively, the “Assigned Interests”):

Oil and Gas Lease of Submerged Lands under the Outer Continental Shelf Lands
Act, bearing Serial Number OCS-G 23851, effective July 1, 2002, by and between
the United States of America, as Lessor, and Union Oil Company of California, as
Lessee, covering that portion of Block 10, Eugene Island Area, OCS Leasing Map,
Louisiana Map No. 4, seaward of the 1975 Supreme Court Decree Line specifically
described in said Lease, containing approximately 2,302.65 acres, LIMITED IN
DEPTH from the surface of the earth down to 100’ below the stratigraphic
equivalent of 15,593’ TVD as seen in the log for Eugene Island Area, Block 10 #1
Well (API 17-709-41450-00).

The term “Operating Rights Interest”, as used herein, shall mean the right to
drill for, produce, remove, own and dispose of oil, gas and/or condensate that
may be found on and produced from the Lease.

TO HAVE AND TO HOLD the Assigned Interests unto Assignee and its successors and
assigns forever, together with all rights and privileges appurtenant thereto.
Assignor specially warrants title to the Assigned Interests as to all claims by,
through and under it but not otherwise.

This Assignment and the Assigned Interests conveyed herein are subject to the
following:

1. All the terms and the express and implied covenants, obligations and
conditions of the Lease, which terms, covenants, obligations and conditions
Assignee hereby assumes and agrees to perform with respect to the Assigned
Interests;

2. The terms and provisions of the contracts, agreements and assignments
identified on Exhibit “A” (collectively, the “Contracts”) attached hereto and
made a part hereof for all purposes, and Assignee, to the extent of the Assigned
Interests, agrees to be bound by and assumes all of its respective obligations
under and pursuant to each of the Contracts, including, without limitation, a
proportionate share of the overriding royalty interests provided for in the
Contracts to the extent same apply to the Assigned Interests; and

 

Assignment (Final) of Dutch Lease G23851 – Olympic to COI    1   

1-LA/970629.4

     



--------------------------------------------------------------------------------

3. To the extent not described on Exhibit “A” hereto, all assignments,
conveyances, liens or agreements of record in the offices of the Minerals
Management Service, New Orleans, Louisiana or in the public records of the
parish adjacent to the lands covered by the Lease.

From and after the Effective Date (as defined hereafter), all operations
conducted by Assignee with respect to the Lease shall be conducted in accordance
with the terms and conditions of the Lease and in compliance with all applicable
orders, laws, ordinances, rules and regulations of federal, state and other
governmental agencies having jurisdiction over the lands covered by the Lease.

In connection with the execution of this Assignment, Assignor and Assignee have
also executed a transfer document utilizing Form MMS-151 for submittal to and
approval by the Minerals Management Service of the United States Department of
the Interior. Such Form MMS-151 is not intended to convey any additional
Operating Rights Interest in and to the Lease than that specified in this
Assignment, and in the event of a conflict between the description of the Lease
as set forth in this Assignment and the description of the Lease set forth in
the Form MMS-151, the description set forth in this Assignment shall control.

Assignor and Assignee agree to execute such other documents as may be reasonably
necessary in order that this Assignment, or such governmental transfer form as
may have been executed by the parties in connection herewith, can be approved by
the appropriate governmental authority having jurisdiction, and to execute such
governmental forms as may be required of Assignee by such governmental authority
to designate Contango Operators, Inc. as the current operator of the Lease.

This Assignment shall bind and inure to the benefit of and be binding upon
Assignor and Assignee and their respective successors and assigns.

[Signature Page Follows]

 

Assignment (Final) of Dutch Lease G23851 – Olympic to COI    2   

1-LA/970629.4

     



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Assignment is executed before the undersigned competent
witnesses by the parties as of the 3rd day of January, 2008 but effective for
all purposes as of January 1, 2008 (“Effective Date”).

 

WITNESSES:     Olympic Energy Partners, LLC

 

    Printed Name:  

 

    By:  

/s/ Joseph J. Romano

 

      Joseph J. Romano Printed Name:  

 

      President and Chief Executive Officer WITNESSES:     Contango Operators,
Inc.

 

    Printed Name:  

 

    By:  

/s/ Kenneth R. Peak

 

      Kenneth R. Peak Printed Name:  

 

      Chairman & Secretary

 

Assignment (Final) of Dutch Lease G23851 – Olympic to COI    3   

1-LA/970629.4

     



--------------------------------------------------------------------------------

STATE OF TEXAS    §          §       COUNTY OF HARRIS    §      

I,                                         , a Notary Public in and for said
County and State, hereby certify that Joseph J. Romano, whose name as President
and Chief Executive Officer of Olympic Energy Partners, LLC, is signed to the
foregoing instrument, and who is known to me, acknowledged before me on this day
that, being informed of the contents of said instrument, he, as such officer,
and with full authority, executed the same voluntarily for and as the act of
said company.

Given under my hand and official seal, this      day of             , 200    .

 

My Commission Expires:      

 

  

 

      Notary Public in and for the State of Texas

STATE OF TEXAS    §          §       COUNTY OF HARRIS    §      

I,                                         , a Notary Public in and for said
County and State, hereby certify that Kenneth R. Peak, whose name as Chairman &
Secretary of Contango Operators, Inc., is signed to the foregoing instrument,
and who is known to me, acknowledged before me on this day that, being informed
of the contents of said instrument, he, as such officer, and with full
authority, executed the same voluntarily for and as the act of said company.

Given under my hand and official seal, this      day of             , 200    .

 

My Commission Expires:      

 

  

 

      Notary Public in and for the State of Texas

 

Assignment (Final) of Dutch Lease G23851 – Olympic to COI    4   

1-LA/970629.4

     



--------------------------------------------------------------------------------

EXHIBIT “A”

to

Assignment of Operating Rights Interest

The Assigned Interests are subject to the following contracts, agreements and
assignments, to-wit:

 

1. Farmout Agreement, executed by and between Devon Louisiana Corporation and
Union Oil Company of California, as Farmor, and Republic Exploration LLC and
Contango Operators, Inc., as Farmees, dated April 1, 2005 (the “Farmout
Agreement”). Pursuant to the Farmout Agreement, any further transfers of the
Assigned Interest require the written consent of the Farmor. All of the
provisions of the Farmout Agreement are incorporated herein by reference
thereto.

 

2. Joint Operating Agreement, executed by and between Contango Operators, Inc.,
as Operator, and Republic Exploration LLC, CGM, L.P., Olympic Energy Partners,
LLC, Devon Energy Production Company, L.P., and Union Oil Company of California,
as Non-Operators, dated December 14, 2006, the terms of which are incorporated
herein by reference thereto.

 

3. Area of Mutual Interest Agreement (Eugene Island Area Block 10), executed by
and between Contango Operators, Inc., Republic Exploration LLC, CGM, L.P.,
Olympic Energy Partners, LLC, and Union Oil Company of California, dated
February 7, 2007, the terms of which are incorporated by reference thereto.

 

4. Assignment of Operating Rights Interest in Federal OCS Oil and Gas Lease,
dated effective as of November 19, 2006, executed by Devon Energy Production,
L.P. in favor of Republic Exploration LLC.

 

5. Assignment of Operating Rights Interest in Federal OCS Oil and Gas Lease,
dated effective as of November 19, 2006, executed by Union Oil Company of
California in favor of Republic Exploration LLC.

 

6. Assignment of Overriding Royalty Interest, dated effective as of November 20,
2006, executed by Republic Exploration LLC in favor of Linda G. Ferszt, Dutch
Royalty Investments, Land and Leasing, LP, Mark A. Stephens, Gary Clack, and
Contango Operators, Inc.

 

Assignment (Final) of Dutch Lease G23851 – Olympic to COI    5   

1-LA/970629.4

     